Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, e.g. claims 1-8, 11-12 and 17-20 in the reply filed on July 19, 2021 is acknowledged.
Drawings
The drawings were received on October 10, 2019.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art (e.g. Takahashi (US 2020/0135779)),  teaches a pixel unit block (100a) including a first floating diffusion (FD) region (118) and unit pixels (106a-106d) surrounding the first floating diffusion (FD) region (118); a first pixel transistor array (132a,134a,136a) and a second pixel transistor array (132b,134b,136b) that are disposed at opposite sides of the first subpixel block in the first direction, wherein the first pixel transistor array (132a,134a,136a) includes a first drive transistor set in which a first source follower transistor (134a) and a first selection transistor (136a) are coupled in series, and the second pixel transistor array (132b,134b,136b)  includes a second drive transistor set in which a second source follower transistor (134b) and a second selection transistor (136b) are coupled in series, wherein the first drive transistor set and the second drive transistor set are coupled in parallel [Figs. 3A-3B and paragraph 0018].  In addition, the prior art teaches wherein the first drive transistor set (134a,136a) and the second drive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claims 1-8, 11-12 and 17-20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on May 18, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 18, 2021 is partially withdrawn.  Claims 9-10, directed to Species II are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 13-16 remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 13-16. (Cancelled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jose R Diaz/Primary Examiner, Art Unit 2815